
	

113 HR 2385 RH: CFPB Pay Fairness Act of 2013
U.S. House of Representatives
2014-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 259
		113th CONGRESS
		2d Session
		H. R. 2385
		[Report No. 113–349, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2013
			Mr. Duffy introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			February 10, 2014
			Additional sponsors: Mrs. Bachmann, Mr. Westmoreland, Mr. Fincher, Mr. Cramer, Mr. Renacci, Mr. Huizenga of Michigan, Mr. Cotton, Mr. Mulvaney, Mrs. Roby, Mr. Schock, Mr. Radel, Mr. Rothfus, and Mrs. Wagner
		
			February 10, 2014
			Reported by the Committee on Financial Services
		
		
			February 10, 2014
			The Committee on Oversight and Government Reform discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
		
		A BILL
		To amend the Dodd-Frank Wall Street Reform and Consumer Protection Act to set the rate of pay for
			 employees of the Bureau of Consumer Financial Protection in accordance
			 with the General Schedule.
	
	
		1.Short titleThis Act may be cited as the CFPB Pay Fairness Act of 2013.
		2.Rate of pay for employees of the Bureau of Consumer Financial Protection
			(a)In generalSection 1013(a)(2) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C.
			 5493(a)(2)) is amended to read as follows:
				
					(2)CompensationThe rates of basic pay for all employees of the Bureau shall be set and adjusted by the Director in
			 accordance with the General Schedule set forth in section 5332 of title 5,
			 United States Code.
					.
			(b)Effective dateThe amendment made by subsection (a) shall apply to service by an employee of the Bureau of
			 Consumer Financial Protection following the 90-day period beginning on the
			 date of enactment of this Act.
			
	
		February 10, 2014
		Reported by the Committee on Financial Services
		February 10, 2014
		The Committee on Oversight and Government Reform discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
